Examiner Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed a ternary computation circuit (TTC) comprising, among other things, a product circuit configured to couple the first signal node to the ternary output in response to the read-enable signal and couple the second signal node to the ternary output in response to the read-enable signal to generate a ternary product signal on the ternary output based on the first product input signal and the second product input signal; wherein the product circuit comprises: a first pass-gate transistor of a first type coupled to the first signal node; a second pass-gate transistor of the first type coupled to the second signal node; and a gate of the first pass-gate transistor and a gate of the second pass-gate transistor coupled to each other and configured to receive the read-enable signal. Claim 27 is directed to an in-memory ternary computation array comprising of an array of TCC elements, wherein each TCC element comprises, among other things, a product circuit configured to couple the first signal node to the ternary output in response to the read-enable signal and couple the second signal node to the ternary output in response to the read-enable signal to generate a ternary product signal on the ternary output based on the first product input signal and the second product input signal; wherein the product circuit comprises: a first pass-gate transistor of a first type coupled to the first signal node; a second pass-gate transistor of the first type coupled to the second signal node; and a gate of the first pass-gate transistor and a gate of the second pass-gate transistor coupled to each other and to the read-enable signal. Claim 23 is directed to a method of operating the TCC circuit comprising the steps of, among other things, generating a ternary product signal on a ternary output comprising: coupling, by a first pass-gate transistor of a first type, the first signal node to the ternary output in response to receiving the read-enable signal comprising a first voltage on a gate of the first pass-gate transistor; and coupling, by a second pass-gate transistor of the first type, the second signal node to the ternary output in response to receiving the read-enable signal comprising the first voltage on a gate of the second pass-gate transistor.
The product circuit of Jiang comprises: a first pass-gate transistor of a first type coupled to the first signal node and a second pass-gate transistor of a second or opposite type coupled to the second signal node. Examiner is persuaded by applicant’s argument filed 05/10/2021 (see remarks pages 15-17) that there would be no motivation to combine, and it would not be obvious to modify the product circuit of Jiang using the configuration of the clamping circuit of Yu to use the same type of transistor. Further, none of the other prior art references cited teaches or suggests modifying the product circuit of Jiang to use the same type of transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/Aimee Li/Supervisory Patent Examiner, Art Unit 2183